Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/21/2021 have been fully considered but they are not persuasive. 
	Applicant’s Arguments:
	
    PNG
    media_image1.png
    130
    538
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    127
    538
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    102
    547
    media_image3.png
    Greyscale

	
    PNG
    media_image4.png
    416
    522
    media_image4.png
    Greyscale

	
    PNG
    media_image5.png
    267
    544
    media_image5.png
    Greyscale

	
    PNG
    media_image6.png
    343
    556
    media_image6.png
    Greyscale

	Examiner’s Response:
	a) The examiner disagrees.  Wang does disclose whether privacy level is turned on, however Wang further teaches (para 15, 29 and 36) that if turned on, a person’s privacy settings may be specific to that person or general to all registered persons.  
	 Wang further discloses what these privacy setting include (para 9, 31); may be pausing a recording of a live video, obscuring the registered person (face, person or entire video), or skipping or deleting recorded video.  Additionally, when the registered person does not appear or an unregistered person appears with the registered person, privacy protection may stop being performed.  Thus as shown above, Wang discloses at a minimum privacy levels specific to an individual (settings) or a general setting, where the individual privacy levels may change with the detection of an unregistered person, clearly teaching plurality of privacy levels. As disclosed in (para 31) pausing of the recording of live video may occur if a registered person is in the video, and may resume if an unregistered person appears with the registered person which can also be 

	b) The examiner is unclear on applicant’s argument, the applicant agrees with the examiner and at the same time argues that Wang doesn’t teach transmitting.
As noted in the rejection Cho was incorporated to evidence the feature of transmitting video, where Wang as stated in the rejection communication notifications. 
	As noted in the rejection with respect to Wang which communicates/sends notifications (para 11, 26, 28), which may appear as an email, text message, or an alert on an application. 

    PNG
    media_image7.png
    212
    555
    media_image7.png
    Greyscale


 c)  Initially, the examiner notes Wang discloses the privacy level controller 122 which may be implemented outside or internal to processor 108 (para 12) which are done automatically, thus the privacy level are selected/implemented automatically. 
	It appears the applicant is using features of Cho that were not utilized by the examiner.  Cho was incorporated to evidence the limitation of stopping transmission of a  
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

D)  Initially the examine notes a 103 rejection was made with respect to Wang and CHO. 
	Regarding Wang and transmission, as noted in b) above Wang does disclose notifications (communicating/sending) however did not explicitly recite sending/transmitting explicitly video where CHO was incorporated to evidence such feature.
	The examiner notes CHO discloses authentication and privacy processing (para 14, 65, 75). 
	The examiner notes a 103 rejection was made to incorporated/evidence features from CHO, where it appears applicant is arguing CHO does not disclose all the limitations as claimed, in response the examiner notes the combination (103 rejection was made) clearly meets all the limitations as claimed. 
	In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Repeated from the rejection:
	
    PNG
    media_image8.png
    231
    551
    media_image8.png
    Greyscale

	
    PNG
    media_image9.png
    284
    517
    media_image9.png
    Greyscale


Amendments:
	The examiner notes claim 1 was amended to include language which separates the main processor, face detector and privacy level controller, which appears directed to Fig 2, which is a different embodiment/setup than Fig 10.  The examiner notes previous 

		Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
s 1-4, 6-9, 12 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 20160104035 and CHO et al., US 20160127697. 
In considering claim 1, 

    PNG
    media_image10.png
    585
    557
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    221
    547
    media_image11.png
    Greyscale

Refer to the rejection of claim 23 below:
Regarding the newly amended features:
The examiner notes applicant’s disclosure which states the main processor may perform the functions of the privacy level controller and face detector (para 90).  The examiner notes Wang 

    PNG
    media_image12.png
    147
    518
    media_image12.png
    Greyscale

The examiner notes Wang, Fig 2 also shows the main processor which is separate from the privacy stored data/code, and where the main processor performs the face/feature detection (para 12). 
IAW MPEP 2144.04 the separation of parts: as stated by applicant’s own disclosure integration or separation of the parts or elements is not critical to the invention, wherein either configuration can carry out the logic/functions and obtain the same results. 
2144.04    Legal Precedent as Source of Supporting Rationale [R-10.2019]
    PNG
    media_image13.png
    18
    19
    media_image13.png
    Greyscale

As discussed in MPEP § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.
C.    Making Separable
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Thus the examiner notes whether the main processor performs image processing and/or privacy level control operations whether in the same block (element) or different block (elements), one of ordinary skill in the art would recognize that the same results can be obtains, and the configuration (integration or separation) may be based upon system/cost constrains, availability of chips, size of circuit….
(In the even the applicant deems the claimed configuration is critical, the examine request applicant to clarify such IAW MPEP 716.01 and para 90 of applicant’s application in order to expedite prosecution). 

In considering claim 2,  
	Wang discloses (Fig 1) a nonvolatile memory 112 (para 11) which stores human features and registration information in a human feature database 123 for recognizing registered persons. 

 	In considering claim 23, 


    PNG
    media_image14.png
    306
    566
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    430
    542
    media_image15.png
    Greyscale

		

	The examiner evidences Wang et al., US 20160104035, which a privacy for camera with people recognition. 

    PNG
    media_image16.png
    897
    725
    media_image16.png
    Greyscale


(claimed storage medium) which stores human features, to include facial recognition. As disclosed by Wang, camera 1240 and computing device 128 may also provide captured images/video. 
	The communicator is met by NIC 120 (claimed communicator) which can communicate with external devices such as computing device 128 (para 11). 
	The video processing device is met by computing device 102 (claimed video processing device) which includes a processor 108, which may control image sensor 114 (when a smart camera (para 11). 
	Based upon a detected registered face/user: step 214 (Fig 2) where as noted by Wang, the privacy levels for each user may be specific to each person or general to all users (para 36), based upon detection of a registered person alert may be generated (step 214) based upon the person and privacy level privacy protection (step 216, 218 and 220). 
	Wang discloses the system may pause the recording of live video, (paras, 19 and 31), obscure a registered person (e.g. blue or mask the person or video) performed by processor 108 (Fig 2). 
	Regarding the video processor including a face detector and privacy level controller, the examiner notes Wang discloses (para 31) that processor 108 (para 12, 14) can execute the code or security monitor and recorder 122 (Fig 1) and where processor 108 also performs facial recognition (para 16, 22 and 31). 

	Regarding the privacy level controller, Wang (para 22-23), Fig 2, steps (208, 214, 216, 218, 220, par 29), i.e. “in block 216 the processor determines a privacy setting for the register persons. “ See also para 31 “block 220 processor 108 performs privacy protection” and para 12 “method 200 may be implemented by processor 108 executing the code of security monitor and recorder 122 (Fig 1), thus the processor 108 performs both the privacy controller as well as face detector. 
	Regarding the “automatically stop capturing” (see CHO below).
Regarding the deactivate (the examiner notes this term was added in the amendment (see 05/09/200 where activate or deactivate was added). The originally filed disclosure includes (para 5) activate a privacy mode and disable some functions. The claim calls for deactivate at least part of the operation, thus the term deactivate is being interpreted for claim purposes as disable/stop/pause regarding an operation. 
Wang discloses (para 09) based upon the privacy level of a person detected, privacy protection including, pausing recording (disable recording), obscuring the registered person or skipping or deleting the video and may stop privacy detection (disable) when the registered person does not appear or an unregistered person appears with the registered person. 	

	It is noted that Wang discloses operations are performed with respect to the video that is captured.  It is noted that Wang discloses para (31) that for either live or recorded video the processor 108 may obscure the registered person (e.g. blur or mask the video).  
	Regarding the transmitting:
	Wang discloses a communicator to provide communication with an external device (Wang, Fig. 1, Network Interface Card (NIC) 120; par. [0011], i.e., processor 108 may use NIC 120 to receive user input from and send user notifications to a user’s computing device 128). Thus, Wang discloses that communications to the external device are through the communicator.  Wang discloses transmitting a message (whether intruder or child home) however, does not explicitly recite transmitting the video (See CHO Transmitting video).

CHO, US 20160127697 (selectively capture, automatically stop capturing)
	For explicit evidence regarding selectively capture the examiner notes such conventional feature as disclosed by CHO et al., (par 14, 65, 75) (*as noted above Wang discloses blurring or masking the video (para 31) where a controller (processor) may control the camera based upon user authentication (and privacy level) to stop capturing an image (meeting the automatically stop capturing), output a replacement image, or scramble the captured image (these meeting the selectively capture) to 

CHO (transmitting video):
CHO discloses: wherein the part of the operations comprises transmitting the captured video to the external device (CHO, Fig. 1, paras 14, 65, and 75). [0069 and 75], i.e., "if the user desires to check a summary image regarding a part in which images of children of the user are captured for a predetermined time, the image processing apparatus 100 may generate a summary image including face information of the children...in response to a user request transmitted through the user terminal 200"; par. [0038], i.e., “[t]he image processing apparatus 100 outputs the captured image and/or the summary image to the user terminal 200”).
Regarding video processing device is operable to stop transmitting the captured video to the external device while performing the capturing of the video when the second privacy level is selected (CHO, Fig. 1, para 0075 discloses the system 100 performs privacy processing not to play (disable) or transmit the captured image (disable)). 
	CHO et al., US 20160127697 discloses based upon authentication the system can stop capturing and/or transmitting any of the images.

	Thus as noted above based upon detected privacy levels, the system may stop/disable some functions (transmitting, recording etc.) while capturing or even stop capturing if desired, meeting all the limitations as noted above. 

	In considering claim 24,  
	Wang discloses (Fig 1) a nonvolatile memory 112 (para 11) which stores human features and registration information in a human feature database 123 for recognizing registered persons. 
	In considering claim 3, 
	Wang discloses (Fig 3, steps 304-306) detect/captures facial images (views) and adds them to the memory/database and associates them with a new or previously registered person.  Regarding plurality as disclosed by Wang, human features (para 16 and multiple views are used for identification. 
	 
	In considering claim 4, 
	As noted in claim 3,


In considering claim 6, 
Wang discloses that privacy levels may be specific to a new person or general to all registered person.  Additionally as disclosed by Wang, when a registered person does not appear (para 9) or an unregistered person appears with the registered person the server may stop performing privacy protection, where the privacy levels are predetermined (registered, unregistered).  This would ensure if a registered person is with an unregistered person, this would provide higher level of security/awareness regarding the known person with an unknown person.  Thus the higher priority may be implemented selected based upon multiple criteria (child walk near stranger, parent with child walking etc..) would provide necessary information (video/images) (summary image/video CHO) based upon the people detected/identified and their respective privacy setting.  

In considering claim 7,
As noted in claim 23, Wang transmits event/notification information to the user’s external device (128) via NIC 120 (para 26-27) to notify the user of an intruder or child returning home. 
In considering claim 8, 

Thus the combination of Wang/Cho would provide the ability to implement actions at predetermined times/intervals to either start/stop based upon a privacy mode of a particular person(s) detected. 
In considering claim 9,
Refer to claim 23. 
As noted by the combination of Wang/Chung different privacy levels may be included for different people (parents, children and intruders) thus at least 3 privacy levels. Regarding the other parts as noted in claim 1, operations such as recording, blurring, stop capturing, capturing and blurring are all operations which can be adjusted/enabled/disabled/activated/deactivated based upon the one or more priorities detected. 
In considering claim 12, 
Wang discloses a first memory (non-volatile 122, Fig 1) whereas disclosed by Wang the images/video captured may be recorded into memory or not (para 19, 31) based upon the person detected/privacy level. 
Cho was incorporated to evidence that a video image may be transmitted to the user external device (200, Fig 1) thus being transmitted and stored via the external device 

The examiner also notes that using additional storage/memory such as a cloud memory or other means is obvious to one of ordinary skill in the art in order to have a backup/another copy if needed.
Regarding the third privacy level and stopping the storing in the first and second memory. 
As noted above Wang disclosed recording may be stopped based upon a privacy level/detected person, and Cho discloses based upon an event/privacy/authentication (including user’s family, relatives, children and so forth (para 60), can provide video regarding an event/setting thus the combination include multiple privacy levels, which can include stopping recording/stored based upon a 3rd privacy level, based upon the setup/instructions/procedures as defined/set by the user system

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 20160104035, CHO et al., US 20160127697 and Kurtz et al., US 20080297586.

The examiner notes the combination of Wang and Cho does not explicitly recite the conventional feature of correcting privacy levels via a user input though discloses setting (CHO).  It is noted that Wang and Cho each disclose the ability to interact with the system using an external device (Cho, smartphone 200, Fig 1, (paras 58-60)) which may include a user request for information/video and Wang (user computing device 128). 

The ability to change/correct a privacy level provides the advantage that in the event a privacy level needed to be updated/changed the user/owner would have the ability to carry out such action, thus being an obvious modification (to modify Wang/Cho with Kurtz) to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	
	In considering claim 13, 
	As noted above in claim 5, Wang/Cho does not explicitly recite the conventional features of correcting the privacy levels via user input, however the incorporated Kurtz (para 87) Kurtz allows the user to change/correct a privacy level.
	In order to correct/adjust the privacy level the user would have to know/see/receive such information thus in combination with Wang/Cho which provide information/video/image(s) to the user via a communication (Wang Fig 1 NIC 120) to an external user device .  (Wang Fig 1, 128).  
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date to inform/confirm provide the privacy level to the user to ultimately ensure accurate settings/information providing proper privacy/security.  

	Claims 14 and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 20160104035, CHO et al., US 20160127697 and SAKODA et al., US 20160364615. 

In considering claim 14, 
Refer to claim 23. 
Regarding the plurality of capturing devices, as noted in claim 1, with Wang discloses the image may capture via image sensor 114 and external camera124 (Fig 1). 
Regarding the 2nd camera entering a privacy mode when a first privacy level for the first camera is selected. 
Regarding the newly amended plurality of information sets produced…Wang discloses (paras 16-17 for example) receives multiple images and adds the views or features to the human database 123 to associate them with a new or previously registered profile. 
Based upon the number of cameras, given the combination of Wang/Cho which discloses multiple camera (Wang 124, 108 Fig 1) which can include a smart security camera, where based upon the area coverage/field of view multiple cameras can be used for detecting overlapping or same areas (based upon preference back up camera in case one camera is defective/not working) being obvious modification to one of ordinary skill in the art before the effect filing date of the invention (SEE MPEP 2144.04 duplication of parts which would provide at least backup camera when viewing the same area). 
The examiner the multiple cameras as disclosed by SAKODA (Fig 1) which includes cameras 10a/b/c which are controlled by server 30 which can be controlled by smartphone 2  and household 400 via network 5 (paras 32-38).

In considering claim 17,
As noted by Wang the system may include multiple camera to capture images and carry out operations based upon the detected person (or not) and respectively privacy levels associated.  The combination of Wang/Cho provide the ability to provide operations/privacy protection in substantially the same manner whether using the 1st and/or 2nd camera. 
In considering claim 18,
Refer to claim 3. 
In considering claim 19, 
Refer to claim 4. 

Claims 15-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 20160104035, CHO et al., US 20160127697 and SAKODA et al., US 20160364615 and LINDMAN et al., US 20150172520.
The examiner notes the combination of Wang/CHO/SAKODA discloses a system which controls the cameras to capture or not the video/images based upon privacy levels where the combination includes multiple cameras (Wang and SAKODA).

The examiner incorporates Lindman et al., US 20150172520 (para 70, 79) which discloses that a plurality of camera may cover the same areas/overlapping (extra imaging unit, duplicate camera) where as shown below the camera may communicate directly or thru a central server (computer).

    PNG
    media_image17.png
    275
    350
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    64
    361
    media_image18.png
    Greyscale

Given the combination of Wang/CHO/SAKODA with Lindman would provide the cameras the ability to communicate information (such as privacy level and actions to be taken) directly or thru a server/computer to ensure the cameras are protected and provide adequate coverage, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
In considering claim 16, 
. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 20160104035, CHO et al., US 20160127697 and SAKODA et al., US 20160364615 and Kurtz et al., US 20080297586.


In considering claim 20, 
The combination of Wang/CHO and SAKODA does not explicitly recite the conventional feature of correcting privacy levels via a user input though discloses adjusting settings (CHO).  It is noted that Wang and Cho each disclose the ability to interact with the system using an external device (Cho, smartphone 200, Fig 1, (paras 58-60)) which may include a user request for information/video and Wang (user computing device 128). 
The examiner evidences Kurtz et al., US 20080297586 (para 87) which discloses the feature of allowing a user to change/correct a privacy level.
. 


Conclusion
   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see attached PTO-892.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send 
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.

/BRIAN P YENKE/Primary Examiner, Art Unit 2422